Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.
 

Claims 1, 2, 6-10, 12-14, 21-29 and 31 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-10, 12-14, 21-29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The independent claims now require “log[ging] storage system parameters [or metadata] at a time interval…  wherein a rate at which the time stamps are generated by the storage system's clock is sufficient for the time interval,” or something similar.
However, the specification states that “the controller of the storage system logs these parameters at certain time intervals or in response to certain events (e.g., errors), and these logs/parameters are sent to the host for evaluation, analysis, and (potentially) action on the storage system (para. [0050]).” 
This section of Applicant’s specification discloses logging storage system parameters at a time interval, but does not mention an association with, or relationship to, any sort of rate sufficient for said time interval. 
In fact, the word “rate” does not appear in Applicant’s specification, other than in the context of a memory interface being a double data rate (DDR) interface. Further, the word “sufficient” is only used once in the specification, in the context of the margin of error for PCR, in paragraph [0052]. But again, neither of these instances relate to a rate at which time stamps are generated being sufficient for a time interval at which parameters were logged.
Appropriate correction or explanation is required.


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the news grounds of rejection.


Conclusion
Claims 1, 2, 6-10, 12-14, 21-29 and 31 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        September 7, 2022